DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Request for Continued Examination filed on September 22, 2021, and the Amendment and Response filed on September 1, 2021 are acknowledged. 
Claims 1-15, 123-126, 137 and 149-153 were pending. Claims 1-15, 123-126, 137, 149-150 and 153, together with new claims 154-155, are being examined on the merits. Claims 151-152 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 1, 2021 has been entered.

Response to Arguments
Applicant’s arguments filed September 1, 2021 have been fully considered.


and the amendments to or the cancellation of the claims subject to the rejections.


Claim Objections
Claims 125-126 and 154 are objected to because of the following informalities: the Office suggests changing the phrase “read out” in each claim to “signal”.  

Appropriate correction is required.

Duplicate Claims
Applicant is advised that should claim 123 be found allowable, claim 137 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, 149-150, 153 and 155 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 step a) recites the limitation “a cell that may comprise a desired gene edit or an unedited sequence”. It is not clear how a cell that is contacted with a gene editing reagent may comprise a desired gene edit or an unedited sequence. That is, it seems that a cell that is contacted with a gene editing reagent will either remain unedited, if the editing procedure is unsuccessful, or will be edited by the procedure as intended, and, therefore, a cell that is contacted with a gene editing reagent will comprise a desired edit or an unedited sequence. Consequently, it is unclear how the recited cell may comprise either an edit or an unedited sequence.
	In addition, regarding the same limitation, Applicant indicates that an embodiment of the claim 1 method is presented in the figure on the bottom of p. 9 of the Remarks. That figure shows an unedited cell with a homozygous locus of interest (top pane), and an edited cell with a heterozygous locus of interest (bottom pane). The edited cell thus has both an unedited copy and an edited copy. Since claim 1 is intended to comprise the embodiment depicted in the figure in the Remarks, it is not clear if “desired gene edit” is intended to indicate only an edited copy of a sequence, or if it is also intended to indicate an edited cell with a heterozygous locus of interest, which has both an unedited copy and an edited copy.

	Claims 2-15, 149-150, 153 and 155 depend directly or indirectly from claim 1, and consequently incorporate the indefiniteness issues of claim 1.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 137 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   

Claim 2 recites the limitation “at least a first flap probe” in l. 4. Claim 1, from which claim 2 depends, requires first (step b) ii)) and second (step b) iii)) flap probes. Therefore, claim 2, which only requires one flap probe, does not further limit claim 1, and is in improper dependent form.



Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 11, 14-15, 153 and 155 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (Homology Directed Knockin of Point Mutations in the Zebrafish tardbp and fus Genes in ALS Using the CRISPR/Cas9 System, PLoS One, 11(3): 1-10, 2016) in view of Zheng (Detection of Single Nucleotide Polymorphism Genotyping by Real-time Polymerase Chain Reaction Coupled with High Specific Invader Assay in Single Tube, Chinese Journal Analytical Chemistry, 43(7): 1001-1008, 2015).

Regarding independent claim 1, Armstrong teaches … 
A method of identifying whether a cell comprises a desired gene edit, the method 
comprising: (abstract: “method[] for site-directed editing of single nucleotides in the vertebrate genome”; p. 4, para. 3: “PCR amplicons containing the target loci were analyzed using … RFLP to determine the presence of mutations … identifying single nucleotide substitutions that corresponded to the desired point mutations”);
a) producing a cell that may comprise a desired gene edit or an unedited sequence by 
contacting the cell with a gene editing reagent (p. 2, para. 2: “develop a general CRISPR/Cas9 methodology in zebrafish that permits the generation of knock-in lines, … with the … disease-causing point mutations”; p. 9, para. 2: describes methods where the SNP at the desired target was not generated resulting in an unedited sequence);
b) combining in solution nucleic acids from the cell, or an amplification product thereof, 


	In addition, Zheng teaches …
i) a displacer oligonucleotide comprising a 5' targeting region comprising at least a portion that is complementary to a sequence of the desired edit, a region of the nucleic acid 3’ of the desired edit; and …. The instant specification teaches that the desired edit can be at a target site consisting of a single nucleotide, and can involve a known single nucleotide change (p. 9, paras. 1-2). While Zheng application is not directed to working with edited nucleic acids, Zheng does teach a method for detecting mutations and SNPs. Therefore, the Zheng SNP detection method reads on the method to detect an edited single nucleotide of the instant claims. (Fig. 1, invasive oligo);
… ii) a first flap probe comprising: a 3' targeting region comprising at least a portion that is complementary to a sequence of the desired edit, a region of the nucleic acid 5’ of the desired edit; and a 5' flap region comprising a hinge nucleotide (Fig. 1, mutant type, detection probe with attached flap);
… ii) a second flap probe comprising: a 3' targeting region comprising at least a portion that is complementary to the unedited sequence, a region of the nucleic acid 5’ of the unedited sequence; and a 5' flap region comprising a hinge nucleotide (Fig. 1, wild type, detection probe with attached flap);

… c) contacting the reaction solution with the flap endonuclease under conditions sufficient to release the first or second 5' flap regions from the first or second junction complexes, respectively; and (Fig. 1, top pane and middle pane: FEN1, released flaps);
… d) determining whether the cell comprises the desired gene edit by assaying for the released 5’ flap regions in solution, wherein the presence of the 5' flap region released from the first flap probe indicates that the cell comprises the desired edit (i.e., single nucleotide change or SNP), and the presence of the 5' flap region released from the second flap probe indicates that the cell comprises the unedited sequence (i.e., wild-type) (Fig. 1, middle and bottom panes).

	Regarding claim 11, which depends from claim 1, Zheng additionally teaches … further comprising amplifying the nucleic acids or a portion thereof comprising a target site to which the desired edit (i.e., single nucleotide change or SNP), is targeted (pp. 2-4, Section 3.1: Principle of real-time PCR coupled with high specific invader assay for SNP genotyping; Section 3.2: Optimization of conditions of real-time PCR coupled with high specific invader assay).



Regarding claim 15, which depends from claim 1, Zheng additionally teaches … wherein the flap endonuclease is a FEN1 flap endonuclease (Fig. 1: FEN1).

Regarding dependent claim 153, Zheng additionally teaches wherein assaying for a released 5’ flap region comprises assaying for one or more detectable labels, wherein the detectable label is generated when the released 5’ flap region hybridizes with a detection cassette, comprising a quenched fluorophore, to form a junction complex that is cleaved by the flap endonuclease, thereby unquenching the quenched fluorophore (Fig. 1, middle and bottom panes: released flaps hybridizing to hairpin structure (i.e., detection cassette) with quenched fluorophore, unquenched FAM and VIC (i.e., detectable labels) released, bottom pane shows detection). 
 
Regarding dependent claim 155, Zheng additionally teaches wherein the assaying comprises assaying for a first detectable label in solution indicating the presence of the 5’ flap region released from the first flap probe and a second detectable label in solution indicating the presence of the 5’ flap region released from the second flap probe, wherein the first and second detectable labels are different labels (Fig. 1, middle and bottom panes: VIC and FAM detectable labels).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to modify the Armstrong method with the detection system of Zheng. Armstrong teaches the need for making animal models for studying human disease (p. 2, paras. 1-2), and teaches crossing potentially edited zebrafish with wild-type zebrafish, screening the resulting larvae with RFLP to detect whether the edit was successful, and obtaining zebrafish with the desired mutation (p. 5, para. 1). Armstrong also teaches that RFLP can be used to screen for the desired point mutations because there are restriction sites near the target mutation site (p. 4, para. 3), but teaches that the RFLP assay is relatively non-specific as it is impacted by off-target mutations (i.e., insertions or deletions that disrupt the restriction site) (p. 6, para. 1). Finally, Armstrong teaches that the F1 generation of zebrafish are, at most, heterozygous, and that F1 heterozygous fish were used to generate homozygous larvae (p. 6, para. 1). Therefore, Armstrong teaches a need for screening for both homozygous and heterozygous mutants. 
The ordinary artisan would have been motivated to substitute the Zheng invader detection assay for the Armstrong RFLP detection assay, for several reasons. First, the art demonstrates that invader assays are a known alternative to RFLP to detect SNPs. Second, Zheng’s assay is not dependent on the presence of convenient restriction sites that are eliminated by a desired gene alteration, so one could use Zheng’s assay for screening any single nucleotide change introduced into any target. Third, the RFLP assay generated a lot of false positives because of the off-target insertions or deletions. Zheng’s assay would provide an advantage in that, in such cases, the flap probe (the detection probe in Zheng) and/or the displacer oligonucleotide (the invasive oligo in Zheng) would be unlikely to bind due to the off-

In view of the foregoing, claims 1, 11, 14-15, 153 and 155 are prima facie obvious over Armstrong in view of Zheng.

Claims 2 and 149-150 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (Homology Directed Knockin of Point Mutations in the Zebrafish tardbp and fus Genes in ALS Using the CRISPR/Cas9 System, PLoS One, 11(3): 1-10, 2016) in view of Zheng (Detection of Single Nucleotide Polymorphism Genotyping by Real-time Polymerase Chain Reaction Coupled with High Specific Invader Assay in Single Tube, Chinese Journal Analytical Chemistry, 43(7): 1001-1008, 2015), as applied to claim 1 above, and further in view of Ravinder1 (US Patent App. Pub. No. 2016/0102322).

	Regarding claim 2, which depends from claim 1, Zheng additionally teaches … and step b) comprises combining nucleic acids or an amplification product thereof … with the displacer oligonucleotide and at least a first flap probe (Fig. 1, top pane: invasive oligo, detection probe).
	Armstrong does not teach … wherein the cell is a cell of a heterogeneous cell population. However, Ravinder teaches this limitation (para. 214: “cells containing specific 

Regarding dependent claims 149-150, Ravinder additionally teaches wherein the desired edit comprises an insertion of one or more nucleotides (paras. 228, 229, 253, 335), as recited in claim 149, and wherein the desired edit comprises a deletion of one or more nucleotides (paras. 35, 79, 335), as recited in claim 150.

	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the gene editing and detection method of Armstrong plus Zheng, as discussed above, and incorporate the target cell population and desired edits of Ravinder. Armstrong teaches that gene editing often produces off-target mutations, and teaches the need for screening cells resulting from gene editing methods to determine which cells have the intended edit, while Zheng teaches a highly specific method for screening gene edited mutations. The ordinary artisan would have been motivated to try cells generated from other gene editing methods in the Armstrong plus Zheng method with the expected result that the Armstrong plus Zheng method would result in a highly accurate identification of properly edited cells. The ordinary artisan would have had an expectation of success as substituting detection assays is well-known in the art.

	In view of the foregoing, claims 2 and 149-150 are prima facie obvious over Armstrong in view of Zheng, and further in view of Ravinder.

Claims 3, 5-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (Homology Directed Knockin of Point Mutations in the Zebrafish tardbp and fus Genes in ALS Using the CRISPR/Cas9 System, PLoS One, 11(3): 1-10, 2016) in view of Zheng (Detection of Single Nucleotide Polymorphism Genotyping by Real-time Polymerase Chain Reaction Coupled with High Specific Invader Assay in Single Tube, Chinese Journal Analytical Chemistry, 43(7): 1001-1008, 2015), as applied to claim 1 above, and further in view of Santos2 (Comprehensive Protocols for CRISPR/Cas-9-based gene editing in human pluripotent stem cells, Curr. Protoc. Stem Cell Biol. 2016, 38: 1-82). 

Regarding claim 3, which depends from claim 1, Armstrong does not teach …
wherein the cell is produced by contacting a plurality of cells with the gene editing reagent and the method further comprises obtaining the cell from the plurality. However, Santos teaches this limitation (p. 42, para. 3: “genome editing with ssODNs is relatively inefficient, and typically only a few percent of transfected cells carry the desired edit”).

Regarding claim 5, which depends from claim 3, Armstrong does not teach … wherein the cell is a clone produced from the plurality of cells. However, Santos teaches this limitation (p. 43, para. 1: “transfect cells with ssODN, CRISPR/Cas9, and fluorescent plasmid, sort fluorescent cells, plate down half of the cells at clonal density … and extract genomic DNA from the other half. Run a ddCPR assay on the sorted populations from the different conditions and 

Regarding claim 6, which depends from claim 5, Armstrong does not teach … further comprising producing the clone. However, Santos teaches this limitation (p. 43, para. 1: “transfect cells with ssODN, CRISPR/Cas9, and fluorescent plasmid, sort fluorescent cells, plate down half of the cells at clonal density … and extract genomic DNA from the other half. Run a ddCPR assay on the sorted populations from the different conditions and identify conditions that had the highest rates of editing and then only pick colonies from those conditions).

Regarding claim 7, which depends from claim 1, Armstrong does not teach … further comprising lysing the cell or heterogeneous cell population prior to the combining. However, Santos teaches this limitation (p. 43, 1st para.: “transfect cells with ssODN, CRISPR/Cas9 … and extract genomic DNA”).

Regarding claim 13, which depends from claim 1, Armstrong does not teach … further comprising isolating the nucleic acids prior to the combining. However, Santos teaches this limitation (p. 43, 1st para.: “transfect cells with ssODN, CRISPR/Cas9 … and extract genomic DNA).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the gene editing and detection method of Armstrong plus Zheng, as 

In view of the foregoing, claims 3, 5-7 and 13 are prima facie obvious over Armstrong in view of Zheng, and further in view of Santos.
	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (Homology Directed Knockin of Point Mutations in the Zebrafish tardbp and fus Genes in ALS Using the CRISPR/Cas9 System, PLoS One, 11(3): 1-10, 2016) in view of Zheng (Detection of Single Nucleotide Polymorphism Genotyping by Real-time Polymerase Chain Reaction Coupled with High Specific Invader Assay in Single Tube, Chinese Journal Analytical Chemistry, 43(7): 1001-1008, 2015) and Santos3 (Comprehensive Protocols for CRISPR/Cas-9-based gene editing Curr. Protoc. Stem Cell Biol. 2016, 38: 1-82) as applied to claim 3 above, and further in view of Ravinder4 (US Patent App. Pub. No. 2016/0102322).

Regarding claim 4, which depends from claim 3, Ravinder additionally teaches … wherein obtaining the cell comprises cell sorting (para. 214: “during the practice of methods of the invention, molecules introduced into cells may be labeled … followed by cell sorting to obtain cells that contain … labels”). The ordinary artisan would have had an expectation of success as substituting detection assays is well-known in the art.

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the gene editing and detection method of Armstrong plus Zheng and Santos, as discussed above, and incorporate the Ravinder cell sorting step. Santos teaches that on-target mutations at the targeted locus are common and lead to the formation of heterogeneous clones that may contain a substantial fraction of unwanted cells (p. 62, para. 1). Therefore, one of ordinary skill in the art would have been motivated to combine the Armstrong plus Zheng and Santos teachings, with those of Ravinder, to produce a plurality of gene edited cells, and then to subject those cells to downstream processing, including sorting, cloning and nucleic acid isolation, to determine which of the cells contained the desired edit. The ordinary artisan would have had an expectation of success as substituting detection assays is well-known in the art.

prima facie obvious over Armstrong in view of Zheng and Santos, and further in view of Ravinder.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (Homology Directed Knockin of Point Mutations in the Zebrafish tardbp and fus Genes in ALS Using the CRISPR/Cas9 System, PLoS One, 11(3): 1-10, 2016) in view of Zheng (Detection of Single Nucleotide Polymorphism Genotyping by Real-time Polymerase Chain Reaction Coupled with High Specific Invader Assay in Single Tube, Chinese Journal Analytical Chemistry, 43(7): 1001-1008, 2015) and Santos5 (Comprehensive Protocols for CRISPR/Cas-9-based gene editing in human pluripotent stem cells, Curr. Protoc. Stem Cell Biol. 2016, 38: 1-82), as applied to claim 3 above, and further in view of Wang (EP Patent App. Pub. No. EP 2 180 066 A1; hereinafter, the ‘066 application6).

Regarding claim 9, which depends from claim 3, Zheng teaches first and second flap probes (Fig. 1, top pane: wild type and mutant type detection probes), and the ‘066 application additionally teaches … further comprising combining into a plurality of reaction solutions, each in a separate reaction vessel: nucleic acids from a cell of the plurality of cells, or an amplification product thereof; the displacer oligonucleotide; and the flap probes; (Fig. 5 shows a plurality of reaction vessels; para. 47: “[t]he apparatus includes … a buffer layer … capable of 

Regarding claim 10, which depends from claim 9, Armstrong does not teach … further comprising identifying whether each cell of the plurality of cells comprises the desired edit. However, Santos suggests this limitation (p. 42, para. 3: “genome editing with ssODNs is relatively inefficient, and typically only a few percent of transfected cells carry the desired edit. A high-throughput method for identifying these edited clones is therefore important”).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the gene editing and detection method of Armstrong plus Zheng and Santos, as discussed above, and incorporate additional steps of the CRIPSR gene editing protocol of Santos. Santos teaches that on-target mutations at the targeted locus are common and lead to the formation of heterogeneous clones that may contain a substantial fraction of unwanted cells (p. 62, para. 1). Therefore, one of ordinary skill in the art would have been motivated to combine the Armstrong plus Zheng and Santos teachings, with additional teachings of Santos, to produce a plurality of gene edited cells, and then to subject those cells to downstream processing, including sorting, cloning and nucleic acid isolation, to determine which of the cells contained the desired edit. The ordinary artisan would have had an expectation of success as substituting detection assays is well-known in the art.
In addition, it would have been prima facie obvious to further incorporate the teachings of the ‘066 application to screen the heterogeneous cell population in a format, including a 

In view of the foregoing, claims 9-10 are prima facie obvious over Armstrong in view of Zheng and Santos, and further in view of the ‘066 application.


Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (Homology Directed Knockin of Point Mutations in the Zebrafish tardbp and fus Genes in ALS Using the CRISPR/Cas9 System, PLoS One, 11(3): 1-10, 2016) in view of Zheng (Detection of Single Nucleotide Polymorphism Genotyping by Real-time Polymerase Chain Reaction Coupled with High Specific Invader Assay in Single Tube, Chinese Journal Analytical Chemistry, 43(7): 1001-1008, 2015), as applied to claims 1 and 11 above, and further in view of Wang (EP Patent App. Pub. No. EP 2 180 066 A1; hereinafter, the ‘066 application7).

	Regarding claim 8, which depends from claim 1, the ‘066 application additionally teaches … wherein the combining and the contacting are performed in a reaction vessel of a multi-vessel device (para. 47: “[t]he apparatus includes … a buffer layer … capable of sustaining 

	Regarding claim 12, which depends from claim 11, the ‘066 application additionally teaches … wherein the nucleic acids or the portion thereof is amplified prior to the combining (para. 40: “The method includes (a) providing an amplified target nucleic acid … wherein a target nucleic acid is amplified by [PCR]; (b) annealing an invader probe and a signal probe to … the amplified target nucleic acid”).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the gene editing and detection method of Armstrong plus Zheng, as discussed above, and incorporate additional processing steps of the ‘066 application, including amplification prior to combining and screening in a format comprising a plurality of reaction mixtures each in separate reaction vessel, to determine which of the cells contained the desired edit. The ordinary artisan would have had an expectation of success as substituting detection assays is well-known in the art.

In view of the foregoing, claims 8 and 12 are prima facie obvious over Armstrong in view of Zheng, and further in view of the ‘066 application.


Claims 123 and 137 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (Detection of Single Nucleotide Polymorphism Genotyping by Real-time Polymerase Chain Reaction Coupled with High Specific Invader Assay in Single Tube, Chinese Journal Analytical Chemistry, 43(7): 1001-1008, 2015) in view of Ravinder8 (US Patent App. Pub. No. 2016/0102322).

Regarding independent claim 123, Zheng teaches … a flap endonuclease, a detection cassette, a polymerase, and a buffer (Fig. 1; p. 2, right col., para. 4).
Zheng does not teach … A kit comprising. However, Ravinder teaches this limitation (para. 267: “kits may comprise one or more reagents for use in a process utilizing one or more of the CRIPSR system components discussed herein or for producing one or more CRISPR system component discussed herein”). In addition, regarding the cell lysis reagent limitation, Ravinder teaches cell pellets that were resuspended in a solution of Tris, NaCl, glycerol and PMSF and then lysed. The instant specification does not define “cell lysis reagent” and thus the broadest reasonable interpretation of “cell lysis reagent” is any reagent used in cell lysis, and thus would read on any of the solution components recited in Ravinder.

Regarding claim 137, Zheng teaches a polymerase (p. 2, right col., para. 4).

	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to take the useful reagents from the detection assay taught by Zheng and assemble 

	In view of the foregoing, claims 123 and 137 are prima facie obvious over Zheng in view of Ravinder.
	

Claims 124-126 and 154 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (Detection of Single Nucleotide Polymorphism Genotyping by Real-time Polymerase Chain Reaction Coupled with High Specific Invader Assay in Single Tube, Chinese Journal Analytical Chemistry, 43(7): 1001-1008, 2015) in view of Ravinder9 (US Patent App. Pub. No. 2016/0102322), as applied to claim 123 above, and further in view of Santos10 (Comprehensive Protocols for CRISPR/Cas-9-based gene editing in human pluripotent stem cells, Curr. Prot. Stem Cell Biol. 38: 1-82, 2016).

124-125 and 154, Santos teaches wherein the kit further comprises a 
set of positive control nucleic acids (p. 45, para. 1), as recited in claim 124. Regarding claim 125, Santos teaches a positive control target sequence (p. 45, para. 1), while Zheng teaches wherein the set of nucleic acids comprises a displacer oligonucleotide and a flap probe (Fig. 1). While Zheng does not disclose a set of positive control nucleic acids per se, Zheng does teach sets of nucleic acids designed to detect any desired allele that include a displacer oligonucleotide and a flap oligonucleotide. One of ordinary skill in the art would understand that detecting any desired allele includes positive controls. Finally, regarding the limitation that the positive control nucleic acids provide a read out when exposed to the flap endonuclease that confirm the presence of the desired edit in the positive control target sequence, Santos teaches a control target nucleic acid comprising the desired edit (p. 45, para. 1: “as a positive control, it is useful to have template DNA containing the desired edit”). Using such a positive control with the oligonucleotide set taught by Zheng would result in the “a read out when exposed to the flap endonuclease” that confirms the presence of the desired edit, and thus this functional limitation is satisfied by the teaching of the Santos structure. Finally, claim 154 requires a second set of positive control nucleic acids where the second set comprises the same components as the first set recited in claim 125, except that claim 154 requires a second positive control target sequence. While Zheng does not specifically teach positive controls per se, it does teach multiplex assays directed to different targets (Fig. 1), and the ordinary artisan would understand that each target would require a separate positive control sequence.


 In addition, Santos teaches checking cells subjected to gene editing protocols to determine which cells were successfully edited (p. 42, para. 3: “genome editing … is relatively inefficient, and typically only a few percent of transfected cells carry the desired edit. A high-throughput method for identifying these edited clones is therefore important”), thus providing motivation to one of ordinary skill in the art to design and implement positive and negative control assays in the mutation screening protocol of Zheng. It is also obvious to one of ordinary skill in the art to provide all useful reagents for checking the editing process (positive control, negative control, displacer oligonucleotide, flap oligonucleotide, and FEN) in the kit taught by Ravinder (para. 267: “kits may comprise one or more reagents for use in a process utilizing one or more of the CRIPSR system components discussed herein or for producing one or more CRISPR system component discussed herein”).

	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to take the useful reagents from the detection assay taught by Zheng, as discussed above, and assemble them into a kit for performing the assays taught by Ravinder, and further incorporate the control oligonucleotides as taught by Santos. Ravinder suggests that kits are a useful means of providing reagents for a particular assay (para. 259). Ravinder also teaches that 

	In view of the foregoing, claims 124-126 and 154 are prima facie obvious over Zheng in view of Ravinder, and further in view of Santos.


Conclusion
Claims 1-15, 123-126, 137, 149-150 and 153-155 are being examined, and are rejected. Claims 125-126 and 154 are objected to. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Ravinder was cited in the PTO-892 Notice of References Cited mailed April 24, 2020.
        2 Santos was cited in the PTO-892 Notice of References Cited mailed April 24, 2020.
        3 Santos was cited in the PTO-892 Notice of References Cited mailed April 24, 2020.
        4 Ravinder was cited in the PTO-892 Notice of References Cited mailed April 24, 2020.
        5 Santos was cited in the PTO-892 Notice of References Cited mailed April 24, 2020.
        6 The ‘066 application was cited in the PTO-893 Notice of References Cited mailed January 7, 2021.
        7 The ‘066 application was cited in the PTO-893 Notice of References Cited mailed January 7, 2021.
        8 Ravinder was cited in the PTO-892 Notice of References Cited mailed April 24, 2020.
        9 Ravinder was cited in the PTO-892 Notice of References Cited mailed April 24, 2020.
        10 Santos was cited in the PTO-892 Notice of References Cited mailed April 24, 2020.